Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9 and 10 recite the phrase “a predefined semi-fireproof standard”, but this limitation is neither provided in the specification nor reasonably supported. The present specification uses the term “noncombustible” in describing the building standards, but “noncombustible” is not necessarily “semi-fireproof”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2017/0015844 A1).
With regards to claim 1, Li discloses a plate for construction (i.e., board for building) which has an entire surface covered with a spray applied fire resistant material (SFRM) comprising an inorganic binder and a magnetic powder (Li: para. [0001]-[0003] and [0039]). The SFRM further contains a filler in the form of talc (i.e., an inorganic additive in the form of talc) (Li: para. [0039]). The SFRM covering of Li is considered a magnetic layer as it contains a magnetic material, and furthermore, it is identical to the in construction to the magnetic layer of claim 1.
With regards to claim 7, as Li does not disclose the presence of a further material located on the SFRM covering opposite the plate for construction, a face of the magnetic layer opposite to a face of the magnetic layer on the board for building is exposed.
With regards to claim 9, since the material of Li is fireproof (i.e., capable of withstanding heat), it is submitted that there exists an amount of heat which the material of Li is capable of withstanding for 10 minutes (i.e., the material of Li is quasi-incombustible) (Li: para. [0019]).
With regards to claim 10, since the material of Li is fireproof (i.e., capable of withstanding heat), it is submitted that there exists an amount of heat which the material of Li is capable of withstanding for 20 minutes (i.e., the material of Li is quasi-incombustible) (Li: para. [0019]).
With regards to claim 11, the present specification admits that the incorporation of talc in the composition is responsible for the Hunter whiteness degree of over 25 in the claims. Therefore, the magnetic layer of Li, which contains talc, would inherently possess the claimed Hunter whiteness degree (see above discussion). Furthermore, a composition and its properties are inseparable. Since the composition of Li is substantially identical to that of the claimed invention, it is expected to possess the claimed Hunter whiteness degree. See MPEP 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (CA3036102A1) in view of Li.
With regards to claim 1, Watanabe discloses a gypsum-based building board (i.e., board for building) comprising a magnetic layer containing iron powder (i.e., a magnetic material) and an inorganic binder (Watanabe: page 3, line 28 through to page 4, line 2; page 5, lines 1-10; page 7, lines 29-30; claim 1).
Although Watanabe acknowledges the incorporation of a filler, Watanabe does not appear to expressly state the incorporation of an inorganic additive in the form of Talc.
Li discloses a plate for construction (i.e., board for building) which has an entire surface covered with a spray applied fire resistant material (SFRM) comprising an inorganic binder and a magnetic powder (Li: para. [0001]-[0003] and [0039]). The SFRM further contains a filler in the form of talc (i.e., an inorganic additive in the form of talc) (Li: para. [0039]). Watanabe and Li are analogous art in that they are related to the same field of endeavor of magnetic coatings for boards for building comprising fire resistance. A person of ordinary skill in the art would have found it obvious to have incorporated the talc of Li in the magnetic coating of Watanabe, as Watanabe expressly suggests the incorporation of a filler, and Li lists talc as a known prior art filler (Li: para. [0039]). Furthermore, talc is known to provide fire protection, and therefore, a person of ordinary skill in the art would have found it obvious to have selected talc (Li: para. [0039]).
With regards to claim 2, Watanabe discloses a board for building as applied to claim 1 above (see above discussion). Watanabe acknowledges that the amount of iron powder relative to the total in the magnetic material layer is adjusted to provide sufficient magnetic adsorption force, but also such that the material is solidified and its other properties can be ensured (Watanabe: page 23, lines 21 through to page 24, line 6). In other words, Watanabe expressly teaches optimization of the amount of magnetic powder, under the motivation of providing a magnetic layer with enough iron powder such that a sufficient magnetic adsorption force is generated, but not an excessive amount such that the material cannot be solidified and its other properties impeded (Watanabe: page 23, lines 21 through to page 24, line 6). Therefore, the amount of iron powder is considered obvious to optimize.
With regards to claim 3, Watanabe discloses the incorporation of a nitrite rust preventative agent (i.e., inorganic additive) in an amount of greater than 0.1% mass or more (i.e., 0.1 parts or more), which overlaps that of the claimed range (i.e., greater than or equal to 0.5 parts by mass and less than or equal to 30 parts by mass), thereby establishing a prima facie case of obviousness (Watanabe: page 25, lines 10-32). See MPEP 2144.05.
With regards to claim 4, Watanabe discloses an amount of iron powder of greater than or equal to 0.3 kg/m2, which is identical to the claimed range (Watanabe: page 5, lines 29-30).
With regards to claim 5, Watanabe discloses a gypsum board (see above discussion).
With regards to claim 6, Watanabe discloses the incorporation of a fatty acid rust preventative agent (i.e., organic additive) in an amount of greater than 0.1% mass or more (i.e., 0.1 parts or more), which overlaps that of the claimed range (i.e., greater than or equal to 0.5 parts by mass and less than or equal to 30 parts by mass), thereby establishing a prima facie case of obviousness (Watanabe: page 25, lines 10-32). See MPEP 2144.05.
With regards to claim 7, Watanabe depicts a face of the magnetic layer opposite to a face of a magnetic layer on the board for building as exposed (Watanabe: Fig. 1).
With regards to claim 8, Watanabe discloses a thickness for the material of, for example, 9.5 mm ore more and 10.0 mm or less, which as found in the present claim (Watanabe: page 13, lines 23-26).
With regards to claim 9, Watanabe expressly discloses its board as having a quasi-incombustible performance (Watanabe: page 15, lines 3-18).
With regards to claim 10, Watanabe expressly discloses its board as having incombustible performance (Watanabe: page 15, lines 19-33).
With regards to claim 11, the present specification admits that the incorporation of talc in the composition is responsible for the Hunter whiteness degree of over 25 in the claims. Therefore, the magnetic layer of Watanabe and Li, which contains talc, would inherently possess the claimed Hunter whiteness degree (see above discussion). Furthermore, a composition and its properties are inseparable. Since the composition of Watanabe and Li is substantially identical to that of the claimed invention, it is expected to possess the claimed Hunter whiteness degree. See MPEP 2112.



Claims 2-3 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above.
With regards to claim 2, Li discloses a board for building as applied to claim 1 above (see above discussion). The SFRM covering (i.e., magnetic layer) of Li includes inorganic binder in an amount of greater than about 20% (i.e., greater than about 20 parts by mass per 100 parts of the SFRM covering) (Li: para. [0022]). This range overlaps the claimed range of greater than or equal to 1 part by mass and less than or equal to 35 parts by mass of inorganic binder per 100 parts by mass of the magnetic material, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 3, the SFRM covering (i.e., magnetic layer) of Li further comprises a water-repellent agent in the form of a silicone resin such as polymeric silane (i.e., inorganic additive) in an amount of greater than about 0.1% by weight (i.e., greater than about 0.1 parts per 100 parts by mass of the SFRM covering) (Li: para. [0029] and [0034]). This range overlaps the claimed range, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 6, the SFRM covering (i.e., magnetic layer) of Li further includes a latex polymer in an amount of from about 0.1% to about 20% (i.e., about 0.1 parts to about 20 parts by weight per 100 parts by weight of the magnetic layer), which overlaps the amount of the claimed range (i.e., less than or equal to 5 parts by mass per 100 parts by weight of the magnetic layer), thereby establishing a prima facie case of obviousness (Li: para. [0028]). See MPEP 2144.05.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and in further view of Schroth (US 2003/0150190 A1).
With regards to claim 4, Li discloses a board for building with a magnetic layer as applied to claim 1 above. However, Li does not appear to disclose a content of the magnetic material per unit area of greater than or equal to 0.3 kg/m2.
Schroth discloses a construction board having a magnetic layer, the construction board having fire resistance (Schroth: para. [0001]-[0004] and [0052]). Schroth teaches that magnetic drywall panels are known in the art, and furthermore, it is known to adjust the size of such layers based on the desired magnetic application (Schroth: para. [0011]-[0016]). Furthermore, there is a tendency to increase the size of the magnetic layer to increase the magnetic strength, thereby allowing for maintenance of magnetic attachment despite vibration from door closings and other activities (Schroth: para. [0016]). Li and Schroth are analogous art in that they are related to the same field of endeavor of fire-resistant construction boards which include layers comprising magnetic materials. Based on the disclosure of Schroth, a person of ordinary skill in the art would have found it obvious to have adjusted the size and weight of the magnetic layer of Li (i.e., adjusted the weight per unit area of the magnetic layer of Li), as such adjustments are known and expected within the art, and furthermore, Schroth provides the motivation of increasing the magnetic strength of the panel, thereby allowing for maintenance of magnetic attachment despite vibration from door closings and other activities (Schroth: para. [0011]-[0016] and [0016]).
With regards to claim 5, a person of ordinary skill in the art would have found it obvious to have selected the gypsum board of Schroth for the substrate of Li, as based on the disclosure of Schroth, gypsum boards are exceptionally well known in the art given that they are “used extensively in the construction of interior residential, commercial and industrial walls, floors and ceilings” (Li: para. [0002] and [0019]). Furthermore, a person of ordinary skill in the art would be motivated to select a gypsum board, as gypsum boards are capable of improved water resistance, fire protection, and sound properties, and tend to be selected for interior constructions from a cost standpoint (i.e., they are inexpensive) (Li: para. [0002], [0019], and [0025]).
With regards to claim 8, Schroth teaches that magnetic drywall panels are known in the art, and furthermore, it is known to adjust the size of such layers based on the desired magnetic application (Schroth: para. [0011]-[0016]). Furthermore, there is a tendency to increase the size of the magnetic layer to increase the magnetic strength, thereby allowing for maintenance of magnetic attachment despite vibration from door closings and other activities (Schroth: para. [0016]). Schroth further teaches it is known to adjust the size and thickness of gypsum boards (Schroth: para. [0002]). Therefore, a person of ordinary skill in the art would have considered the board for building with magnetic layer of Li and Schroth obvious to optimize, from the view that thickness selection is both well-known and routine, and motivated from the perspective of providing an appropriate magnetic strength.

Response to Arguments
Several of Applicant’s arguments have been considered and are found persuasive. Claims 9 and 10 no longer recite the indefinite phrases “quasi-noncombustibility performance” and “noncombustibility performance”, and therefore, the rejection of claims 9 and 10 under 35 U.S.C. 112(b) has been withdrawn. Furthermore, Watanabe does not recite the use of talc, and therefore, the rejection under 35 U.S.C. 102(a)(1) has been withdrawn.
However, Applicant’s amendment necessitates new grounds of rejection for claims 9 and 10 under 35 U.S.C. 112(a). In addition, Watanabe is now rejected under 35 U.S.C. 103 over a combination with Li.
The remainder of Applicant’s arguments which remain pertinent to the current grounds of rejection have been considered but they are not found persuasive.
Applicant argues that Li includes a water-repellent spray containing latex polymer(s), and that Li does not disclose the inclusion of talc. However, upon further review, it was found that in addition to latex polymer(s), the spray can contain a filler which includes talc.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783